DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
Response to Amendment
Claims 1-3, 5-6, and 9 remain pending in the application.  New claims 10 and 11 have been added.  Claims 4, 7, and 8 were previously canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 20 January 2022.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Berger on 30 June 2022.
The application has been amended as follows: 
Claim 1 is changed to read as follows:
“1. A paint sprayer for spraying a paint beam, comprising: 
a base, passed through by a line of paint; 
a plurality of components forming the paint beam with the paint from the line, each component being equipped with a respective unique identifier, the plurality of components comprising: 
at least one gun mountable on said base, such that when a gun of the at least one gun is mounted on said base to comprise a mounted gun, paint from the line passes through the mounted gun; 
at least one head mountable on said at least one gun, such that when a head of the at least one head is mounted on the mounted gun to comprise a mounted head, paint from the line passes through the mounted head; and 
at least one nozzle mountable on said at least one head, such that when a nozzle of the at least one nozzle is mounted on the mounted head to comprise a mounted nozzle, paint from the line passes through the mounted nozzle, and the mounted nozzle determines a shape of the paint beam; 
a sensor recognizing the unique identifiers of currently mounted components; and 
a processing unit configured to conduct a validity analysis of a configuration of the currently mounted components, to verify that the mounted nozzle is technically compatible with the mounted gun and/or with the mounted head by analyzing the unique identifier of the mounted gun and the unique identifier of the mounted head and the unique identifier of the mounted nozzle, as recognized by said sensor.”
Allowable Subject Matter
Claims 1-3, 5-6, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses the liquid spraying systems described in the Final Office Action mailed 20 January 2022.  None of these reference disclose a line of paint that passes through the base.  Further, it would not have been obvious to modify any of these references to further include a line of paint, as each of these references is directed to spraying different types of fluids (i.e., cleaning fluids, agricultural chemicals, and water).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752